Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	No claims are cancelled. 
	No claims are withdrawn.
	No claims have been examined.
	Claims 1-32 are pending.
	Claims 1, 17, and 29 are independent.
	Claims 1-32 are subject to restriction and/or species election requirement.
 
Priority
	Priority is claimed to as early as 12/14/2015.


Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The instant claims are not drawn to any of the above combinations.
The groups of inventions below lack unity of invention because the groups do not share a same or corresponding technical feature.  For example, the independent claims do not recite steps which are the same.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Restriction is required under 35 U.S.C. 121 and 372.

Group Restriction
This application contains distinct invention Groups I-III:
Group I, claims 1-16, are drawn to a method for isolating a new natural product of interest from an input polynucleotide sequence.
Group II, claims 17-28, are drawn to a method for identifying a gene cluster responsible for encoding a harvested biosynthesized natural product.
Group III, claims 29-32, are drawn to a computational platform for dynamically linking gene clusters with natural products.

Required Response
Arguments that a claim is allowable or that all claims are generic are considered non-responsive unless accompanied by the required elections.
In order to be complete, a reply to the requirements herein must include:
Election of one group to be examined, one of Groups I-III, as described above, even though the requirement may be traversed (37 CFR 1.143).

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Traversal
Election may be made with or without traverse. To preserve a right to petition, election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse. Traversal must be presented at the time of election in order to be timely. Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104. To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112. Until all claims are found allowable, an otherwise proper restriction requirement may be maintained. Non-elected claims 

Conclusion
A shortened statutory period for reply is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 8:00 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The 
/M.T.G./Examiner, Art Unit 1631 

/G STEVEN VANNI/Primary Examiner, Art Unit 1631